Stephens, J.
1. As provided in section 59 of the workmen’s compensation act, approved August 17, 1920 (Ga. L. 1920, p. 167), where a judgment of the superior court upon appeal from a judgment or award of the industrial commission is sought to be reviewed by the Court of Appeals, the bill of exceptions must be presented and signed in the manner provided by law, in section 6153 of the Civil Code of 1910, for fast bills of exceptions, which is within twenty days from the date of the rendition of the judgment complained of.
2. This case coming to this court on a bill of exceptions from a judgment of the superior court affirming an award of the industrial commission, and it appearing that the judgment of the superior court was rendered February 1, 1932, and the bill of exceptions was presented and certified on February 26, 1932, whigh was more than twenty days after the date of the judgment complained of, this court has no jurisdiction to entertain the bill of exceptions, and the writ of error must be dismissed. Breedlove v. Liberty Mutual Ins. Co., 46 Ga. App. 465.
3. This being a question as to the jurisdiction of this court to entertain the bill of exceptions, this court may, on its own motion, dismiss the bill of exceptions for want of jurisdiction, although no motion to dismiss has been made by the defendant in error.

Writ of error dismissed.


Jenldns, P. J., and Button, J., concur.